Exhibit 10.13

APPLIED THERAPEUTICS INC.

March 9, 2020

Dear Shoshana:

This letter agreement (the “Agreement”) sets forth the terms and conditions of
your continued full time employment with Applied Therapeutics Inc. (the
“Company”), effective as of March 9, 2020 (the “Effective Date”). 

1.



Employment by the Company.

 

(a)



Position.  You will continue to serve as the Company’s Chief Executive Officer
 (“CEO”) and Chair of the Company’s Board of Directors (the “Board”). During the
term of your employment with the Company, you will devote your best efforts and
substantially all of your business time and attention to the business of the
Company, except for approved vacation periods and reasonable periods of illness
or other incapacities permitted by the Company’s general employment policies.  

(b)



Duties and Location.  You will have the duties, responsibilities and authorities
as are customary for the position of CEO and as may be reasonably directed by
the Board, to which you will report. Your primary work location will be the
Company’s office in New York, New York. Notwithstanding the foregoing, the
Company reserves the right to reasonably require you to perform your duties at
places other than your primary office location from time to time, and to require
reasonable business travel. The Company may modify your job title and duties as
it deems necessary and appropriate in light of the Company’s needs and interests
from time to time.

2.



Base Salary and Employee Benefits.

 

(a)



Salary. You will continue to receive a base salary paid at the rate of $577,500
per year, less standard payroll deductions and tax withholdings. Your base
salary will be paid on the Company’s ordinary payroll cycle. The base salary
will be reviewed annually and may be increased but not decreased, unless in
connection with an across-the-board reduction in salary of other similarly
situated Company executives.

(b)



Benefits. As a regular full-time employee, you will continue to be eligible to
participate in the Company’s standard employee benefits offered to executive
level employees, as in effect from time to time and subject to plan terms and
generally applicable Company policies. Details about these benefits plans will
be provided, upon request.

3.



Annual Bonus. You will be eligible to earn an annual performance and retention
bonus of up to fifty percent (50%) of your base salary rate (the “Annual
Bonus”). The Annual Bonus





 

will be based upon the Board assessment of your performance and the Company’s
attainment of written targeted goals as set by the Board in its sole discretion.
Bonus payments, if any, will be subject to applicable payroll deductions and
withholdings. Following the close of each calendar year, the Board will
determine whether you have earned an Annual Bonus, and the amount of any such
bonus, based on the achievement of such goals. No amount of Annual Bonus is
guaranteed, and you must be an employee on the Annual Bonus payment date to be
eligible to receive an Annual Bonus. The Annual Bonus, if earned, will be paid
no later than March 15 of the calendar year after the applicable bonus year.
Your bonus eligibility is subject to change in the discretion of the Board (or
any authorized committee thereof). 

 

4.



Expenses. The Company will reimburse you for reasonable travel, entertainment or
other expenses incurred by you in furtherance or in connection with the
performance of your duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

 

5.



Equity Compensation.  You will continue to be eligible to participate in the
Company’s equity compensation program, pursuant to which the Company may grant
you stock options, restricted stock units, other equity-based awards or a
combination thereof (“Equity Awards”) in respect of shares of the Company’s
common stock (“Shares”) pursuant to the Company’s 2019 Equity Incentive Plan
(the “Plan”).  The Equity Awards will be subject to all of the terms and
conditions set forth in the Plan (or any successor thereto, as applicable) and
the applicable award agreement(s) or grant notice(s) covering the Equity
Awards.  Notwithstanding anything in this Agreement, any equity plan of the
Company or any award agreement to the contrary, in the event of a Change in
Control (as defined in the Plan), the Company shall accelerate the vesting of
any then-unvested Shares subject to your outstanding equity awards such that one
hundred percent (100%) of such Shares shall be deemed immediately vested (and
exercisable, as applicable) as of the date of such Change in Control.

 

6.



Compliance with Confidentiality Information Agreement and Company Policies. In
connection with your continued employment with the Company, you will receive and
have access to Company confidential information and trade secrets. Accordingly,
and also in exchange for the eligibility for the Severance Benefits offered
herein, you acknowledge and agree that you have previously executed and will
continue to be subject to the Company’s Employee Confidential Information,
Inventions, Non-Solicitation and Non-Competition Agreement (the “Confidentiality
Agreement”), which contains restrictive covenants and prohibits unauthorized use
or disclosure of the Company’s confidential information and trade secrets, among
other obligations. In addition, you are required to abide by the Company’s
policies and procedures, as modified from time to time within the Company’s
discretion. In the event the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control. Notwithstanding anything to the contrary in this
Agreement or in the Confidentiality Agreement, Confidential Information shall
not include your business contacts prior to your employment with the Company,
whether in paper or electronic form (your “Rolodex”); provided, however that the
contents of the Rolodex does not contain proprietary information developed
during your employment with the Company or

2



 

otherwise belonging to the Company. Additionally, nothing herein is intended to
limit the scope of your non-solicitation obligations as set forth in the
Confidentiality Agreement.

 

7.



Protection of Third-Party Information. In your work for the Company, you will
continue to be expected not to make any unauthorized use or disclosure of any
confidential or proprietary information, including trade secrets, of any former
employer or other third party to whom you have contractual obligations to
protect such information. Rather, you will be expected to use only that
information which is generally known and used by persons with training and
experience comparable to your own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company. You represent that you are able to perform your job
duties within these guidelines, and you are not in unauthorized possession of
any unpublished documents, materials, electronically-recorded information, or
other property belonging to any former employer or other third party to whom you
have a contractual obligation to protect such property. In addition, you
represent and warrant that your employment by the Company will not conflict with
any prior employment or consulting agreement or other agreement with any third
party, that you will perform your duties to the Company without violating any
such agreement(s), and that you have disclosed to the Company in writing any
contract you have signed that may restrict your activities on behalf of the
Company.

 

8.



At-Will Employment Relationship. Your employment relationship with the Company
will continue to be at-will. Accordingly, you may terminate your employment with
the Company at any time and for any reason whatsoever simply by notifying the
Company; and the Company may terminate your employment at any time, with or
without Cause or advance notice. If your employment ends for any reason, the
Company will provide you with (i) your unpaid Base Salary through the date of
termination; (ii) all of your accrued, but unused paid time off time if required
by law or Company policy; and (iii) any unpaid expense reimbursements accrued by
you as of the date of termination (the “Accrued Obligations”).

 

9.



Severance Benefits;  Termination without Cause or Resignation for Good Reason.  
 If the Company terminates your employment without Cause (including as a result
of your death or disability) or you resign for Good Reason (either a termination
referred to as a “Qualifying Termination”), and provided such Qualifying
Termination constitutes a Separation from Service (as defined under Treasury
Regulation Section 1.409A-1(h), without regard to any alternative definition
thereunder, a “Separation from Service” and the date of such Separation from
Service, the “Separation from Service Date”), then subject to Sections 11
 (“Conditions to Receipt of Severance Benefits”) and 12  (“Return of Company
Property”) below and your continued compliance with the terms of this Agreement
(including without limitation the Confidentiality Agreement), in addition to
your Accrued Obligations, the Company will provide you (or your estate, as
applicable) with the following severance benefits (the “Severance Benefits”):

 

(a)



Cash Severance. The Company will pay you (or your estate, as applicable), as
cash severance, twelve (12) months of your base salary in effect as of your
Separation from Service Date, ignoring any decrease that forms the basis of your
resignation for Good Reason, if applicable (such twelve (12) month period the
“Salary

3



 

Continuation Period”), less standard payroll deductions and tax withholdings
(the “Severance”). The Severance will be paid in installments in the form of
continuation of your base salary payments, paid on the Company’s ordinary
payroll dates, commencing on the Company’s first regular payroll date that is
more than sixty (60) days following your Separation from Service Date, and shall
be for any accrued base salary for the sixty (60)-day period plus the period
from the sixtieth (60th) day until the regular payroll date, if applicable, and
all salary continuation payments thereafter, if any, shall be made on the
Company’s regular payroll dates.

(b)



Bonus Severance Payment. The Company will pay you (or your estate, as
applicable) a lump sum cash amount equivalent to your target Annual Bonus for
the year in which the Separation from Service Date occurs (the “Bonus Severance
Payment”). Your base salary as in effect on the Separation from Service Date,
ignoring any decrease that forms the basis of your resignation for Good Reason,
if applicable, shall be used for calculating the Bonus Severance Payment. The
Bonus Severance Payment will be paid within sixty (60) days of the effective
date of the Release (namely, the date it can no longer be revoked) but in no
event later than March 15th of the year following the year in which the
Separation from Service Date occurs.

(c)



COBRA Severance. As an additional Severance Benefit, the Company will continue
to pay the cost of your (and, if applicable, your covered dependents’) health
care coverage in effect at the time of your Separation from Service for a
maximum of twelve (12) months, either under the Company’s regular health plan
(if permitted), or by paying your COBRA premiums (the “COBRA Severance”). The
Company’s obligation to pay the COBRA Severance on your behalf will cease if you
obtain health care coverage from another source (e.g., a new employer or
spouse’s benefit plan), unless otherwise prohibited by applicable law. You must
notify the Company within two (2) weeks if you obtain coverage from a new
source. This payment of COBRA Severance by the Company would not expand or
extend the maximum period of COBRA coverage to which you would otherwise be
entitled under applicable law. Notwithstanding the above, if the Company
determines in its sole discretion that it cannot provide the foregoing COBRA
Severance without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to you a taxable monthly payment in an amount equal to the
monthly COBRA premium that you would be required to pay to continue your group
health coverage in effect on the date of your termination (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made on the last day of each month regardless of whether you elect
COBRA continuation coverage and shall end on the earlier of (x) the date upon
which you obtain other coverage or (y) the last day of the twelfth  (12th)
calendar month following your Separation from Service Date.

(d)



Accelerated Vesting. The Company also shall accelerate the vesting of any
then-unvested shares subject to any outstanding option to purchase shares of the
Company’s Common Stock such that one hundred percent (100%) of such shares

4



 

shall be deemed immediately vested and exercisable as of your Separation from
Service Date.

10.



Resignation Without Good Reason; Termination for Cause. If, at any time, you
resign your employment without Good Reason, or the Company terminates your
employment for Cause, you will receive only your Accrued Obligations. Under
these circumstances, you will not be entitled to any other form of compensation
from the Company, including any Severance Benefits, other than your rights to
the vested portion of your Option and any other rights to which you are entitled
under the Company’s benefit programs.

 

11.



Conditions to Receipt of Severance Benefits. Prior to and as a condition to your
(or your estate’s, as applicable) receipt of the Severance Benefits described
above, you (or your estate, as applicable) shall execute and deliver to the
Company an executive release of claims in favor  of and in a form that is
customary for similarly situated executives and reasonably acceptable to
the Company (the “Release”) within the timeframe set forth therein, but not
later than forty-five (45) days following your Separation from Service Date, and
allow the Release to become effective according to its terms (by not invoking
any legal right to revoke it) within any applicable time period set forth
therein (such latest permitted effective date, the “Release Deadline”).

 

12.



Return of Company Property. Upon the termination of your employment for any
reason, as a precondition to your receipt of the Severance Benefits (if
applicable), within five (5) days after your Separation from Service Date (or
earlier if requested by the Company), you will return to the Company all Company
documents (and all copies thereof) and other Company property within your
possession, custody or control, including, but not limited to, Company files,
notes, financial and operational information, customer lists and contact
information, product and services information, research and development
information, drawings, records, plans, forecasts, reports, payroll information,
spreadsheets, studies, analyses, compilations of data, proposals, agreements,
sales and marketing information, personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, computers, facsimile machines, mobile
telephones, tablets, handheld devices, and servers), credit cards, entry cards,
identification badges and keys, and any materials of any kind which contain or
embody any proprietary or confidential information of the Company, and all
reproductions thereof in whole or in part and in any medium.  You further agree
that you will make a diligent search to locate any such documents, property and
information and return them to the Company within the timeframe provided above.
In addition, if you have used any personally-owned computer, server, or e-mail
system to receive, store, review, prepare or transmit any confidential or
proprietary data, materials or information of the Company, then within five (5)
days after your Separation from Service Date you must provide the Company with a
computer-useable copy of such information and permanently delete and expunge
such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done. If requested, you shall deliver to the Company a
signed statement certifying compliance with this Section prior to the receipt of
the Severance Benefits. Notwithstanding anything to the contrary herein or in
the Confidentiality Agreement, you

5



 

shall be entitled to keep copies of your Rolodex (subject to the clarification
in the last two sentences of Section 6 herein), and documents relating to your
compensation and the terms of your employment with the Company.

 

13.



Outside Activities. Throughout your employment with the Company, you may be
eligible to engage in civic, educational, not-for-profit or similar types of
activities and/or managing your and your family’s personal investments and
affairs, so long as such activities do not interfere with the performance of
your duties hereunder and are in accordance with the Company’s Code of Business
Conduct and Ethics. During your employment by the Company, except on behalf of
the Company, you will not directly or indirectly serve as an officer, director,
stockholder, employee, partner, proprietor, investor, joint venturer, associate,
representative or consultant of any other person, corporation, firm, partnership
or other entity whatsoever known by you to compete with the Company (or is
planning or preparing to compete with the Company), anywhere in the world, in
any line of business engaged in (or demonstrably planned to be engaged in) by
the Company; provided, however, that you may purchase or otherwise acquire up to
(but not more than) one percent (1%) of any class of securities of any
enterprise (but without participating in the activities of such enterprise) if
such securities are listed on any national or regional securities exchange.

 

14.



Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:

 

For purposes of this Agreement, “Cause” for termination will mean your: (a)
conviction (including a guilty plea or plea of nolo contendere) of any felony or
any other crime involving fraud, dishonesty or moral turpitude; (b) your
commission or attempted commission of or participation in a fraud or act of
material dishonesty or misrepresentation against the Company; (c) material
breach of your duties to the Company; (d) intentional damage to any property of
the Company; (e) willful misconduct, or other willful violation of Company
policy that causes material harm to the Company; or (f) material violation of
any written and fully executed contract or agreement between you and the
Company, including without limitation, material breach of your Confidentiality
Agreement, or of any statutory duty you owe to the Company. No Cause shall exist
unless the Company has provided you with written notice of termination
describing the particular circumstances giving rise to Cause (which notice shall
be delivered within thirty (30) days of the initial occurrence or discovery by
the Company of the alleged Cause conduct), and has provided you the opportunity
to cure, to the extent reasonably susceptible to cure, such circumstances within
thirty (30) days after receiving such notice. If you so effect a cure, the
notice of Cause shall be deemed rescinded and of no force or effect.

For purposes of this Agreement, you shall have “Good Reason” for resigning from
employment with the Company if any of the following actions are taken by the
Company without your prior written consent: (a) a material reduction in your
base salary, which the parties agree is a reduction of at least ten percent
(10%) of your base salary (unless pursuant to a salary reduction program
applicable generally to the Company’s similarly situated employees); (b) a
material reduction in your duties,  responsibilities and/or authorities,
including any material reduction of your duties, responsibilities and/or
authorities as a

6



 

member of the Board (which, for the avoidance of doubt, shall include any
involuntary demotion from your role as Chair of the Board); (c) relocation of
your principal place of employment to a place that increases your one-way
commute by more than fifty (50) miles as compared to your then-current principal
place of employment immediately prior to such relocation; or (d) a material
breach of this Agreement. In order to resign for Good Reason, you must provide
written notice to the Company’s CEO within thirty (30) days after the first
occurrence of the event giving rise to Good Reason setting forth the basis for
your resignation, allow the Company at least thirty (30) days from receipt of
such written notice to cure such event, and if such event is not reasonably
cured within such period, you must resign from all positions you then hold with
the Company not later than thirty (30) days after the expiration of the cure
period.

15.



Compliance with Section 409A. It is intended that the Severance Benefits set
forth in this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) (Section 409A, together with any state law of similar
effect, “Section 409A”) provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulations 1.409A-2(b)(2)(iii)),
 your right to receive any installment payments under this Agreement (whether
severance payments, reimbursements or otherwise) shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
Notwithstanding any provision to the contrary in this Agreement, if the Company
(or, if applicable, the successor entity thereto) determines that the Severance
Benefits constitute “deferred compensation” under Section 409A and you are, on
the date of your Separation from Service, a “specified employee” of the Company
or any successor entity thereto, as such term is defined in Section
409A(a)(2)(B)(i) of the Code (a “Specified Employee”), then, solely to the
extent necessary to avoid the incurrence of adverse personal tax consequences
under Section 409A, the timing of the Severance Benefits shall be delayed until
the earliest of: (i) the date that is six (6) months and one (1) day after your
Separation from Service Date, (ii) the date of your death, or (iii) such earlier
date as permitted under Section 409A without the imposition of adverse taxation.
Upon the first business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments or benefits deferred pursuant to
this Section shall be paid in a lump sum or provided in full by the Company (or
the successor entity thereto, as applicable), and any remaining payments due
shall be paid as otherwise provided herein. No interest shall be due on any
amounts so deferred. If the Severance Benefits are not covered by one or more
exemptions from the application of Section 409A and the Release could become
effective in the calendar year following the calendar year in which you have a
Separation from Service, the Release will not be deemed effective any earlier
than the Release Deadline. The Severance Benefits are intended to qualify for an
exemption from application of Section 409A or comply with its requirements to
the extent necessary to avoid adverse personal tax consequences under Section
409A, and any ambiguities herein shall be interpreted accordingly.
Notwithstanding anything to the contrary herein, to the extent required to
comply with Section 409A, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” 

7



 

within the meaning of Section 409A. With respect to reimbursements or in-kind
benefits provided to you hereunder (or otherwise) that are not exempt from
Section 409A, the following rules shall apply: (i) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any one of your
taxable years shall not affect the expenses eligible for reimbursement, or
in-kind benefit to be provided in any other taxable year, (ii) in the case of
any reimbursements of eligible expenses, reimbursement shall be made on or
before the last day of your taxable year following the taxable year in which the
expense was incurred, (iii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit.

 

16.



Section 280G; Parachute Payments.

 

(a)



If any payment or benefit you will or may receive from the Company or otherwise
(a “280G Payment”) would (i) constitute a “parachute payment” within the meaning
of Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such
280G Payment provided pursuant to this Agreement (a “Payment”) shall be equal to
the Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion
of the Payment that would result in no portion of the Payment (after reduction)
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount (i.e., the amount determined by
clause (x) or by clause (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
a Payment is required pursuant to the preceding sentence and the Reduced Amount
is determined pursuant to clause (x) of the preceding sentence, the reduction
shall occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for you. If more than one method of reduction will result in
the same economic benefit, the items so reduced will be reduced pro rata (the
“Pro Rata Reduction Method”).

(b)



Notwithstanding any provision of subsection (a) above to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for you as determined on
an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are “deferred compensation” within the meaning
of Section 409A shall be reduced (or eliminated) before Payments that are not
deferred compensation within the meaning of Section 409A.



8



 

(c)



Unless you and the Company agree on an alternative accounting firm or law firm,
the accounting firm engaged by the Company for general tax compliance purposes
as of the day prior to the effective date of the Change in Control transaction
shall perform the foregoing calculations. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the change in control transaction, the Company shall appoint a
nationally recognized accounting or law firm to make the determinations required
by this Section 16  (“Section 280G; Parachute Payments”). The Company shall bear
all expenses with respect to the determinations by such accounting or law firm
required to be made hereunder. The Company shall use commercially reasonable
efforts to cause the accounting or law firm engaged to make the determinations
hereunder to provide its calculations, together with detailed supporting
documentation, to you and the Company within fifteen (15) calendar days after
the date on which your right to a 280G Payment becomes reasonably likely to
occur (if requested at that time by you or the Company) or such other time as
requested by you or the Company.

(d)



If you receive a Payment for which the Reduced Amount was determined pursuant to
clause (x) of Section 16(a) and the Internal Revenue Service determines
thereafter that some portion of the Payment is subject to the Excise Tax, you
agree to promptly return to the Company a sufficient amount of the Payment
(after reduction pursuant to clause (x) of Section 16(a)) so that no portion of
the remaining Payment is subject to the Excise Tax. For the avoidance of doubt,
if the Reduced Amount was determined pursuant to clause (y) of Section 16(a),
you shall have no obligation to return any portion of the Payment pursuant to
the preceding sentence.

17.



Dispute Resolution. To ensure the rapid and economical resolution of disputes
that may arise in connection with your employment with the Company, you and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, including but not limited to statutory claims, arising from or relating
to the enforcement, breach, performance, or interpretation of this Agreement,
your employment with the Company, or the termination of your employment, shall
be resolved pursuant to the Federal Arbitration Act, 9 U.S.C. § 1-16, to the
fullest extent permitted by law, by final, binding and confidential arbitration
conducted by JAMS or its successor, under JAMS’ then applicable rules and
procedures for employment disputes before a single arbitrator (available upon
request and also currently available
at http://www.jamsadr.com/rules-employment-arbitration/). You acknowledge that
by agreeing to this arbitration procedure, both you and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. Prior to any arbitration, you and the Company agree
first to engage in prompt and serious good faith discussions to resolve the
dispute.  In addition, all claims, disputes, or causes of action under this
section, whether by you or the Company, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in any purported class or representative proceeding, nor joined or consolidated
with the claims of any other person or entity. The arbitrator may not
consolidate the claims of more than one person or entity, and may not preside
over any form of representative or class proceeding. To the extent that the
preceding sentences regarding class claims or proceedings are found to violate
applicable

9



 

law or are otherwise found unenforceable, any claim(s) alleged or brought on
behalf of a class shall proceed in a court of law rather than by arbitration.
This paragraph shall not apply to any action or claim that cannot be subject to
mandatory arbitration as a matter of law, including, without limitation, sexual
harassment claims, to the extent such claims are not permitted by applicable law
to be submitted to mandatory arbitration (collectively, the “Excluded Claims”).
In the event you intend to bring multiple claims, including one of the Excluded
Claims listed above, the Excluded Claims may be publicly filed with a court,
while any other claims will remain subject to mandatory arbitration. You will
have the right to be represented by legal counsel at any arbitration proceeding.
Questions of whether a claim is subject to arbitration under this agreement
shall be decided by the arbitrator. Likewise, procedural questions which grow
out of the dispute and bear on the final disposition are also matters for the
arbitrator. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written statement signed by the
arbitrator regarding the disposition of each claim and the relief, if any,
awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The arbitrator
shall be authorized to award all relief that you or the Company would be
entitled to seek in a court of law. You and the Company shall equally share all
JAMS’ arbitration fees. Each party is responsible for its own attorneys’ fees,
 except as expressly set forth in your Confidentiality Agreement. Nothing in
this Agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Any awards or orders in such arbitrations may be entered
and enforced as judgments in the federal and state courts of any competent
jurisdiction.

 

18.



Indemnification. You will be entitled to indemnification to the maximum extent
permitted by applicable law and the Company’s Bylaws with terms no less
favorable than provided to any other Company executive officer or director and
subject to the terms of any separate written indemnification agreement. At all
times during your employment, the Company shall maintain in effect a directors
and officers liability insurance policy with you as a covered officer.

 

19.



Miscellaneous. This Agreement, together with your Confidentiality Agreement,
forms the complete and exclusive statement of your employment agreement with the
Company. It supersedes any other agreements or promises made to you by anyone,
whether oral or written, including the Offer Letter. Changes in your employment
terms, other than those changes expressly reserved to the Company’s or Board’s
discretion in this Agreement, require a written modification approved by you and
the Company and signed by you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any other provision of this Agreement and the
provision in question shall be modified so as to be rendered enforceable in a
manner consistent with the intent of the parties insofar as possible under
applicable law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to conflicts of law
principles. Any ambiguity in this Agreement shall not be

10



 

construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This Agreement may be
executed and delivered via facsimile, electronic mail (including pdf or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, Uniform
Electronic Transactions Act or other applicable law) or other transmission
method and shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

[Signature Page Follows]

 

 



11



 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.

Sincerely,

 

 

/s/ Mark Vignola

 

Name:

Mark Vignola

 

Title:

Chief Financial Officer

 

 

Reviewed, Understood, and Accepted:

 

/s/ Shoshana Shendelman

    

March 11, 2020

Shoshana Shendelman

 

Date

 

12

